           Case 1:20-cr-00057-SPW Document 36 Filed 02/11/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


  UNITED STATES OF AMERICA,                        OR 20-57-BLG-SPW

                        Plaintiff,
                                               ORDER SETTING
           vs.                                 SENTENCING

  ROBERT JOSEPH SPEELMAN,

                        Defendant.


      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan via video on January 27, 2021. United States Magistrate Judge Timothy

J. Cavan entered Findings and Recommendation in this matter on January 27, 2021

(Doc. 33). No objections having been filed within fourteen days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 33)are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.         Sentencing is set for Monday,June 28,2021 at 10:30 a.m., in the

James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:20-cr-00057-SPW Document 36 Filed 02/11/21 Page 2 of 4
Case 1:20-cr-00057-SPW Document 36 Filed 02/11/21 Page 3 of 4
Case 1:20-cr-00057-SPW Document 36 Filed 02/11/21 Page 4 of 4
